Citation Nr: 1011868	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to hypertension.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to hypertension.

4.  Entitlement to service connection for glomerulonephritis, 
status post kidney transplant, claimed as secondary to 
hypertension.

5.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 
1978. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Veteran was afforded a travel board hearing during 
October 2007 with the undersigned Veterans Law Judge.  The 
transcript of this proceeding is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2008 for further 
development and adjudicative action.  After accomplishing the 
required development set forth in the January 2008 remand, 
the case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's hypertension was not present in service or for many 
years thereafter, nor is there credible evidence linking it 
to any incident of service.

2.  The preponderance of the evidence indicates that 
bilateral eye condition was not present in service or for 
many years thereafter, nor is there credible evidence linking 
it to any incident of service or service connected 
disability.

3.  The preponderance of the evidence indicates that coronary 
artery disease was not present in service or for many years 
thereafter, nor is there credible evidence linking it to any 
incident of service or service connected disability.

4.  The preponderance of the evidence indicates that 
glomerulonephritis was not present in service or for many 
years thereafter, nor is there credible evidence linking it 
to any incident of service or service connected disability. 
 
5.  The preponderance of the evidence indicates that the 
Veteran's type II diabetes mellitus was not present in 
service or for many years, nor is there credible evidence 
linking it to any incident of service or service connected 
disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for the establishment of service connection 
for a bilateral eye condition are not met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

3.  Coronary artery disease was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

4.  The criteria for the establishment of service connection 
for glomerulonephritis are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated April 2004, before 
initially deciding those claims in a rating decision dated 
August 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the Veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to 
be assigned increased evaluations.  However, notice 
consistent with Dingess/Hartman was provided to the Veteran 
during March 2006.  In Pelegrini II, as previously indicated, 
the Court also held that VCAA notice should be given before 
an initial AOJ decision is issued on a claim.  Pelegrini II, 
18 Vet. App. at 119-120.  In this case, notice was provided 
after the initial decision; however, the timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  The April 2006 statement of the 
case (SOC) considered the claim based on all the evidence of 
record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA.  

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA medical 
records, a hearing transcript and private treatment records.  
In this regard, the Board notes that the January 2008 Board 
remand indicated that a statement should be requested from a 
private physician who the Veteran indicated had stated that 
his hypertension was related to active service.  However, the 
Veteran did not return the privacy release, as requested in a 
March 2008 letter from the Appeals Management Center (AMC), 
such that information could be requested from the private 
physician.  Moreover, the Board notes that the Veteran 
submitted medical records covering many years from the 
private physician in question, ostensibly in lieu of the AMC 
obtaining such records.  The Veteran does not now claim that 
there is any outstanding evidence for VA to secure in support 
of this appeal.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claim for service 
connection for hypertension or any secondary condition 
claimed as there is nothing of record to indicate that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability.  In this regard, 
the Board notes that an August 1977 service treatment record 
indicates that the Veteran stated that he had been told that 
his blood pressure was high while in the hospital the 
previous week.  The service treatment record indicates that 
the Veteran's blood pressure was recorded at 120/70 and 
120/70 at that time with the impression being normotensive; 
the physician indicated that he reassured the Veteran 
concerning his blood pressure.  Thus, there are no 
hypertensive blood pressure readings for the Veteran 
documented while in-service.  Additionally, the Board notes 
in this regard that private records detailing many years of 
blood pressure readings have been obtained and associated 
with the claims file.  As will be explained more thoroughly 
below, these private records indicate that the Veteran's 
hypertension is not related to active service or any incident 
of active service.  Concerning the Veteran's contention that 
a creatinine level taken in service was a pre-cursor to his 
glomerulonephritis; there is no indication in the Veteran's 
service treatment records and more specifically, lab results 
contained in his service treatment records, that the 
Veteran's creatinine levels were tested during active 
service.
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
II. Analysis

During hearing testimony, the Veteran contends that he was 
initially diagnosed with hypertension while at a regular 
check-up physical in-service during 1976.  The Veteran also 
contended that he was treated with medication for 
hypertension while working at the Red River Army Depot during 
1980 or 1981.  The Veteran stated that Dr. M told him that 
his disabilities were related to active service.  The Veteran 
additionally indicated that the other conditions which he is 
claiming are secondary to his hypertension and possibly his 
kidney condition.  The Veteran stated that he had no 
treatment for or problems with his kidneys during active 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and diabetes mellitus or 
cardiovascular renal disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes initially that there is no indication of 
hypertension or kidney problems in the Veteran's service 
treatment records.  The Veteran's blood pressure was 
indicated at 120/76 and 126/60 during May 1977; 120/70 during 
July 1977; and 102/40 during April 1978.  In this regard, the 
Board notes that the August 1977 service treatment record 
indicates that the Veteran stated that he had been told that 
his blood pressure was high while in the hospital the 
previous week.  The service treatment record indicates that 
the Veteran's blood pressure was recorded at 120/70 and 
120/70 with the impression being normotensive; the physician 
indicated that he reassured the Veteran concerning his blood 
pressure.  Additionally, a February 1976 physical indicates a 
blood pressure reading of 114/76 with no history of high 
blood pressure; and the Veteran's separation examination 
dated May 1978 indicates a blood pressure reading of 100/58 
with the Veteran indicating a history of high or low blood 
pressure.  It is unclear if the Veteran is referring to the 
low blood pressure reading of 102/40 the month previous to 
the separation examination or the undocumented high blood 
pressure reading in the hospital during August 1977.

The Veteran has submitted private treatment records from Dr. 
M which span approximately twenty years from 1973 to 1993.  
Blood pressure readings are as follows:  September 1972 - 
90/60; August 1980 - 110/70; April 1981 - 130/80; March 1982 
- 130/92, 126/80, 120/80; May 1982 - 140/90; December 1982 - 
128/80; February 1986 - 148/96; March 1986 - 170/112.  The 
records from Dr. M document the Veteran's blood pressures 
while taken at work in a March 1986 treatment record:  May 
1982 - 100/60; May 1983 - 110/56; May 1984 - 116/70; March 
1986 - 160/100.  A March 1986 history and physical 
examination notes that the Veteran had normal blood pressure 
until one year prior.  An additional March 1986 treatment 
record indicates that the Veteran had a blood pressure of 
170/108 on several readings; evidence of left ventricular 
hypertrophy by EKG evidence and 4+ protein with creatinine to 
1.9 with a tentative diagnosis of gromerulonephritis.  Dr. M 
thought that the Veteran needed to be admitted to the 
hospital for a kidney biopsy.  An April 1986 treatment record 
indicates that the Veteran was put on Normodyne for high 
blood pressure with a reading of 130/90 indicated.

Dr. M indicated that the Veteran's blood pressure was normal 
with medication during April 1986 with a reading of 130/90.  
However, in May 1986, the Veteran's blood pressure was 
182/112 and 180/116 - the Veteran's blood pressure medication 
was raised and Lozol was added.  A May 1986 treatment note 
indicates that the Veteran's blood pressure was 140/100.  A 
September 1986 treatment note indicates that the Veteran's 
blood pressure was 140/100.  Dr. M indicated that the Veteran 
had chronic renal failure which required a good bit of blood 
pressure medication.  Thus, attributing the Veteran's 
hypertension to his chronic renal failure.  Dr. M also stated 
that the Veteran was unreliable, continued to smoke 
cigarettes, and drank heavily.  The Veteran's blood pressure 
was at 125/88 after he sat down.  An October 1986 treatment 
record indicates that the Veteran's blood pressure was 
148/118.  Additional treatment records dating 1986 to 1993 
from Dr. M indicate that the Veteran continued to have 
chronic glomerulonephritis with uncontrolled hypertension.  
The Veteran was placed on dialysis in 1990.

Extensive private medical and VA records have been associated 
with the claims file and thoroughly reviewed.  There is no 
indication of blood pressure readings consistent with 
hypertension during service or within one year of service.  
More specifically, a March 1986 record from Wadley Regional 
Medical Center indicates that there was no evidence of 
hypertension until one year prior.  Additionally, a private 
record from North Texas Cardiovascular Associated dated March 
2004 indicates that the Veteran's hypertension was diagnosed 
during approximately 1981.  

The Board finds that the preponderance of the evidence 
indicates that the Veteran's hypertension  and 
glomerulonephritis did not manifest until at least three 
years after active service and further that the Veteran's 
treating physician for at least twenty years indicated that 
the Veteran's hypertension is secondary to chronic 
glomerulonephritis which eventually resulted in dialysis and 
a kidney transplant.  The Board additionally notes that there 
is no recorded high blood pressure reading during active 
service or within one year of active service.  There is also 
no record of any type of kidney condition diagnosed during 
active service and the Veteran has indicated that he had no 
kidney problems or treatment during service.  Concerning the 
Veteran's statement that Dr. M indicated that his creatinine 
levels signaled early kidney problems, the evidence of record 
indicates that the Veteran's glomerulonephritis was not 
diagnosed by Dr. M until several years after service; there 
is no statement in the substantial medical records linking a 
kidney problem to active service and there is no record of 
the Veteran's creatinine levels in his service treatment 
records.

Thus, the Veteran's claims for hypertension and 
glomerulonephritis on a direct basis must be denied.  
Finally, as service connection for hypertension has been 
denied and the Veteran is not service connected for any 
disability, there is no basis to establish secondary service 
connection for his a bilateral eye condition, coronary artery 
disease, glomerulonephritis or Type II diabetes mellitus.  
See 38 C.F.R. § 3.310 (2009).

The Board acknowledges the Veteran's contentions that the 
claimed disabilities are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of his claimed medical conditions, as 
such matters require medical expertise.  The Board notes that 
particularly in this case, with a systemic conditions such as 
hypertension at issue, a layperson is not capable of 
identifying the etiology and onset of such condition  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis); see also Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to hypertension is denied.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to hypertension is denied.

Entitlement to service connection for glomerulonephritis, 
status post kidney transplant, claimed as secondary to 
hypertension is denied.

Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to hypertension is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


